Pannell, Presiding Judge.
The Juvenile Court of Hall County terminated appellant’s parental rights to her child from which ruling she filed her notice of appeal and paupers affidavit as to payment of cost of court and cost of transcript of proceedings. She also applied for an order requiring the preparation of the transcript of proceedings based upon her pauper affidavit. Upon hearing, the trial judge refused her application and she appealed to this court. According to the answer to a certified question from this court to the Supreme Court of this state (Nix v. Dept. of Human Resources, 236 Ga. 794 (225 SE2d 306)), we must hold the trial court erred in so doing. And he is reversed with direction that the order refusing the request for a transcript of proceedings in forma pauperis be vacated and a new order entered requiring the preparation of such transcript without cost to the appellant, and upon the filing of such transcript that the Clerk of the Superior Court of Hall County transmit the appeal in the main case and transcript of proceedings to this court for docketing *832and the filing of an enumeration of errors, and brief on the merits for a hearing thereon.
Argued January 9, 1976
Decided June 1, 1976.
Jack L. Sammons, Ernest V. Harris, for appellant.
Arthur K. Bolton, Attorney General, Dorothy Y. Kirkley, Assistant Attorney General, William M. House, Special Deputy Assistant Attorney General, for appellee.

Judgment reversed with directions.


Marshall and McMurray, JJ., concur.